                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Sneed PLLC,                              JUDGMENT IN CASE

             Plaintiff(s),                            3:17-cv-00733-GCM

                 vs.

            GEA, Inc.
          Valaria Devine
        Leslie Paul Farkas
     SSSV4 Limited Partnership,
          Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 12, 2019 Order.

                                               February 12, 2019
